DETAILED ACTION
This is a Notice of Allowability based on the 16/369,569 application response filed on 03/11/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Weide on 04/01/2021.
The application has been amended as follows: 
In Claim 32 Line 3, the limitation “the top surface” has been amended to “a top surface “
In Claim 33 Line 12, the limitation “the resistance bands” has been amended to “the at least one resistance band“
Claim 34 is repeated, the second claim 34 is amended to” 35. (New) The ankle and foot therapy device of claim 33, wherein the toe engaging device is a resilient ball. “ each subsequent dependent claim is to be renumbered sequentially etc. “35. (New) The ankle and foot therapy device of claim 33, further comprising a strap mounted on each side of the groove to hold the lower leg within the groove.” Has been amended to be “36. (New) The ankle and foot therapy device of claim 33, further comprising a strap mounted on each side of the groove to hold the lower leg within the groove.”
In Claim 38 Line 3, the limitation “the top surface” has been amended to “the top”

Allowable Subject Matter
Claims 21-39 are allowed.
The prior art of record Kline (US Patent No. 5,010,878), Matquez (US Patent No. 3,652,085), Rogoff (US Patent Publication No. 2014/0187388), and Pugliese (US Patent Publication No. 20130072326)  are the closest prior arts to the claimed invention but fails to teach or render obvious said first platform having a front and a rear, said second platform raised above said first platform, said -3- rsw-5639Appl. No.16/369,569 FiledMarch 29, 2019 second platform having a front and a rear, a wall extending downwardly from said front of said second platform to said rear of said first platform, resistance bands configured to be locked into the at least one first and second band adjustment and locking devices, the resistance bands comprising a toe engaging device attached thereto.

Claims 22-25 depend directly or indirectly from claim 21 and are allowable for all the reasons claim 21 is allowable. 27-32 depend directly or indirectly from claim 26 and are allowable for all the reasons claim 26 is allowable. 34-39 depend directly or indirectly from claim 33 and are allowable for all the reasons claim 33 is allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NYCA T NGUYEN/Primary Examiner, Art Unit 3784